OPINION ON MOTION TO ALLOW APPELLANT TO FILE PRO SE MOTION FOR REHEARING
This court rendered an opinion in this cause on March 4, 1991, affirming appellant’s convictions on drug offenses in the Circuit Court for Escambia County. Throughout this appeal, appellant has been represented by the Public Defender, Second Judicial Circuit.
On behalf of appellant, the Assistant Public Defender in charge of this appeal has filed a motion for extension of time for filing a motion for rehearing, pointing out that the time for filing expires on April 5, 1991. In the motion, the court is advised that counsel does not believe there are any grounds for rehearing, but that appellant has indicated that he wishes to personally file a motion for rehearing.
We find no basis upon which to justify appellant’s request. Having availed himself of the services of diligent and competent counsel furnished by the state throughout this proceeding, appellant’s request for permission to file his own pro se motions and arguments is the equivalent of a request for a second appeal. Appellant’s motion is therefore denied. See, Whitfield v. State, 517 So.2d 23 (Fla. 1st DCA 1987); Smith v. State, 444 So.2d 542 (Fla. 1st DCA 1984); and Sheppard v. State, 391 So.2d 346 (Fla. 5th DCA 1980).
NIMMONS and ZEHMER, JJ., concur.